                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable John A. Mendez                        RE: Moises Garcia
United States District Judge                        Docket Number: 0972 2:19CR00059-001
Sacramento, California                              PERMISSION TO TRAVEL
                                                    OUTSIDE THE COUNTRY

Your Honor:


Moises Garcia is requesting permission to travel to Mexico. He is current with all supervision
obligations, and the probation officer recommends approval be granted.


Conviction and Sentencing Date: On November 4, 2014, Moises Garcia was sentenced in the
Northern District of California for the offense of 21 USC 841(a)(1) and 841(b)(1)(A)(viii) –
Possession With Intent to Distribute and Distribution of Methamphetamine.


Sentence Imposed: 50 months custody of the Bureau of Prisons; 60 months supervised release;
$100 special assessment. Special conditions include: Payment of the special assessment; no new
debt/credit; financial disclosure; warrantless search; drug offender registration; no contact with
codefendants; no firearms; DNA collection. On March 29, 2019, jurisdiction was transferred from
the Northern District of California to the Eastern District of California.


Dates and Mode of Travel: Traveling by air from Fresno, California to Guadalajara, Mexico,
and from there by car to Yahualica Jalisco, Mexico on April 13, 2019; returning on May 5, 2019.


Purpose: Visit family




                                                  1
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Moises Garcia
         Docket Number: 0972 2:19CR00059-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                      Respectfully submitted,

                                         /s/ Wendy E. Reyes

                                          Wendy E. Reyes
                                   United States Probation Officer

Dated:     04/02/2019
           Elk Grove, California
           WER/sda


REVIEWED BY:                  /s/ George A. Vidales

                            George A. Vidales
                            Supervising United States Probation Officer



                                   ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED:      4/3/2019                                  /s/ John A. Mendez____________________
                                                      John A. Mendez, U. S. District Court Judge




                                                 2
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
